Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                          May 14 2014, 9:56 am
APPELLANT PRO SE:

JAY CARVER
Terre Haute, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE MATTER OF THE                             )
GUARDIANSHIP AND ESTATE OF                          )
JAY CARVER, an adult.                               )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )       No. 84A01-1309-GU-409
                                                    )
MARGARET DITTEON,                                   )
                                                    )
       Appellee-Petitioner.                         )


                        APPEAL FROM THE VIGO SUPERIOR COURT
                            The Honorable Phillip I. Adler, Judge
                             Cause No. 84D02-1207-GU-6039




                                           May 14, 2014



                 MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Judge
       In 2012, Margaret Ditteon was appointed permanent guardian over the person and

estate of Jay Carver due to Carver’s incapacity. In 2013, Carver requested the guardianship

be terminated or, in the alternative, that a different guardian be appointed. The trial court,

relying primarily on expert medical opinion that Carver continues to require a guardian,

denied her request. Carver, pro se, now appeals.

       Indiana Code section 29-3-5-3 provides:

       (a) . . . if it is alleged and the court finds that:
                 (1) the individual for whom the guardian is sought is an incapacitated
                 person . . .; and
                 (2) the appointment of a guardian is necessary as a means of providing
                 care and supervision of the physical person or property of the
                 incapacitated person . . .;
       the court shall appoint a guardian under this chapter.

A trial court is vested with discretion in making determinations as to the guardianship of an

incapacitated person. Ind. Code § 29-3-2-4(a). We review trial court action for an abuse of

that discretion. See In re Guardianship of Atkins, 868 N.E.2d 878, 883 (Ind. Ct. App. 2007),

trans. denied. “An abuse of discretion occurs when the trial court’s decision is clearly against

the logic and effect of the facts and circumstances presented.” Id.

       We have thoroughly reviewed the record, which includes a report from the guardian

ad litem prior to the appointment of a permanent guardian, transcripts of the hearing

regarding appointment of a permanent guardian and the hearing on Carver’s motion to

terminate the guardianship, and doctors’ opinions from various points in the proceedings

regarding Carver’s ability to make personal and financial decisions. An incapacitated person

is defined by statute as someone who is unable to partly or wholly manage her property,



                                               2
provide self-care, or both because of, among other things, mental illness. Ind. Code § 29-3-

1-7.5(2). Carver does not dispute that she has been diagnosed with a mental illness. At the

time of the hearing on her motion, one of her physicians provided a letter to the court in

which he stated: “It is my opinion that Ms. Carver continues to require a guardian.”

Appellant’s Appendix to the Brief at 3. The trial court noted at the hearing that “I have a

doctor’s statement saying that she needs supervision. She’s delusional. She has illogical

thought processes.” Transcript of March 19, 2013 Hearing at 8. Her responses to the court at

both hearings, as well as her correspondence with the court and her pro se pleadings bear out

the court’s observations. We cannot say the trial court’s decision is against the logic and

effect of the facts and circumstances before the court.

       Affirmed.

RILEY, J., and BRADFORD, J., concur.




                                             3